Exhibit 10.40
[NET ELEMENT, INC. LETTERHEAD]




5/13/2011




Mr. Dean Lucente
79 Club Road
Stamford, CT 06905


Dear Mr. Lucente,


Net Element, Inc. (the “Company”) is pleased to offer you the position of Chief
Revenue Officer as employment at will pursuant to the laws of Florida with the
following terms:


 
·
Start date: May 18, 2011



 
·
Location: Miami, FL



 
·
Reporting: You will report to the President and Chief Operating Officer, Richard
Lappenbusch.



 
·
Direct Reports: Sales, Marketing, Public Relations Staff, Contractors and
Vendors.



 
·
Salary: $200,000USD annually to be paid semi-monthly.



 
·
Bonus: Up to 50% of your annual base salary; reviewed and set annually during
the 11th month of the fiscal year, based on the sales team scorecard to be
mutually agreed by June 1, 2011 and 1st month of the fiscal year hereafter.



 
·
Equity: 1.5M shares, subject to 3 year vesting schedule, pursuant to the
Company’s filing of a new Stock Option Plan.



 
·
Benefits Package: medical, dental, vision, life, wellness, disability insurance
plans, and others as per made available to the Company’s employees per company
policy.



 
o
As discussed and agreed, the Company is in the process of enhancing its benefits
program. The Company has agreed to reimburse you up to $1,800.00 monthly towards
health and other benefits programs until the new plan becomes available.



 
·
PTO: On vacation & sick time combined, 18 days annually, standard company
holidays.



 
·
Travel: all business travel to be covered fully by the company per company
guidelines and policies.




 
 

--------------------------------------------------------------------------------

 

On your first day of employment, you will be provided with additional
information about the Company’s policies, benefit programs and other genera1
information.  Additionally, to fulfill
federal identification requirements, you should bring documentation to support
your identity and eligibility to work in the United States.


This offer is valid until 5pm ET May 13, 2011 and is subject to board approval.


Feel free to contact me should you have any questions or concerns regarding this
offer of employment.  I may be reached at 305-507-8808 or via e-mail at
gvillalonga@netelement.com.


Regards,




/s/ Guillermo Villalonga
Guillermo Villalonga, MSEMPL
Human Resources Manager
Net Element, Inc.




Net Element, Inc.
ACCEPTED AND AGREED:




By: /s/ Richard
Lappenbusch                                                           Date:
5/12/2011
    Signature




By: /s/ Dean J.
Lucente                                                      Date: 5-13-2011


Printed Name:  Dean J.
Lucente                                                      

